oN DO MN FW YN

1]
12
Ls
14
15
16
17
18
rg
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00441-APG-VCF Document 1-1 Filed 03/17/21 Page 1lof3

Janet M. Herold

Regional Solicitor

Bruce L. Brown

Associate Regional Solicitor and

Counsel for Whistleblower Programs

Norman E. Garcia

Senior Trial Attorney (CSBN #215626)

Office of the Solicitor

United States Department of Labor

90 Seventh St., Rm. 3-700

San Francisco, California 94103
Telephone: (415) 625-7747
Facsimile: (415) 625-7772

garcia. norman@dol.gov

Attorneys for the Plaintiff
Secretary of Labor

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
SOUTHERN DIVISION

MILTON AL STEWART, Acting Secretary of ) Case No.:
Labor, United States Department of Labor, 5
Plaintifé VERIFIED COMPLAINT SEEKING
) ENFORCEMENT OF AN ORDER OF
V. , ) REINSTATEMENT
)
AHERN RENTALS, INC., a corporation,
Defendants.
)

 

Jared Klein, having first been duly sworn and upon oath, deposes and says as follows:
1. | am the OSHA investigator responsible for investigating Stephen Balint’s
complaint against Ahern Rentals, Inc. (“Ahern”) for a violation of the Surface

Transportation Assistance Act.

Verified Complaint Seeking Enforcement of an Order of Reinstatement Page |

 
oN Dn MN FW NY

11
12
13
14
15
16
17
18
19
20
21
22
23
24
Zo
26
27
28

 

 

Case 2:21-cv-00441-APG-VCF Document 1-1 Filed 03/17/21 Page 2of3

Zz I have read the Verified Complaint Seeking Enforcement of an Order of Reinstatement
prepared by the Secretary’s attorneys in this matter and | believe that all of the facts
contained therein are true, to the best of my knowledge, information and belief formed
after reasonable inquiry.

I believe that this civil Complaint is well grounded in fact and warranted by existing

2

law or by a good faith argument for the extension, modification, or reversal of existing
law.

4. I believe that this Complaint is not interposed for any improper purpose, such as to harass
Ahern, cause unnecessary delay to Ahern, or create a needless increase in the cost of
litigation to Ahern.

3. The Complaint is filed in good faith and solely for the purposes set forth therein.

6. The three exhibits attached to the Complaint are documents that OSHA provided to the

Secretary’s attorney and are true and correct copies of the original.

7 | have not altered, changed, modified, or fabricated these exhibits.

JARED KLEIN

See Attached Aeknowledgement

Verified Complaint Seeking Enforcement of an Order of Reinstatement Page 2

 
 

 

CALIFORNIA ACKNOWLEDGMENT CERTIFICATE

 

A notary public or other officer completing this certificate verifies only the identity of the individual
who signed the document, to which this certificate is attached, and not the truthfulness, accuracy,
or validity of that document.

 

 

 

State Of: California
County Of: Alameda

On (N Or ch |? 2021 before me, Sara Rhodes Notary Public, personally

appeared Vertis) \\ evn

 

, who proved to me on the basis of satisfactory evidence
to be the person(g) whose name(@) is/aye subscribed to the within instrument and

acknowledged to me that she/he/théy executed the same in her/his/thégir authorized
capacity (ids), and that by h¢t /his/theyt signature(#4 on the instrument the person(#), or
the entity upon behalf of which the person) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

aac TZ

Signature: Sara Rhodes

  

  

SARA RHODES

COMM. # 2336648 y
3) NOTARY-PUBLIC @CALIFORNIA &
ALAMEDA COUNTY =
Commission Expires NOV 22, 2024

 
    

 
  
 

Title of Document: \ /enRed Compleant Seeki ng Lncen jenr atoun OC Aer ok
Weinstekemene — ~ 2

Total Number of Pages including Attachment:

Notary Commission Expiration Date: Nov. 22, 2024

Notary Commission Number: 2336648

 

 
